Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“movable lower bending counterform configured to press the individual glass sheet” in claim 23,  any lower form capable of pressing a glass sheet is considered a structural equivalent
“a conveyor configured to move the unbent individual glass sheet  through the furnace and to the bending tool” in claim 23, any conveyor capable moving the unbent glass sheet through a furnace is considered a structural equivalent.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-27, 29-32 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa (US 2005/0268661).
Regarding claim 23, Yoshizawa discloses an apparatus (Fig 1-2) for bending an flat individual glass sheet comprising:
a furnace (1) where it is the Examiner’s opinion the furnace comprises heating elements capable of heating the flat individual glass sheet (G1) to a temperature capable of some bending of the glass sheet,
The apparatus is capable of heating  an unbent individual glass sheet (flat glass blank (G1);
The apparatus comprising a bending tool (5/6) capable of bending the flat individual glass sheet (see Fig 3-6) 
the bending tool including an upper bending form (6) and a movable lower bending counterform (5), the movable lower bending counterform configured to press the individual glass against the upper bending form to form a bent individual glass sheet (see the pressing in Fig 3, 5, and 6, thus the lower bending counterform considered a structural equivalent [0086] lower mold adapted to be movable up/down), 
the upper bending form (6) and movable lower bending counterform (5) considered to be dimensioned so that a peripheral area of the flat individual glass sheet is pressed against a main surface of the upper bending (see the peripheral bending ring (5) in Fig 2 and pressing in Fig 3, 5) 
The pressing of the claimed apparatus is capable to bend the flat glass.  This limitation is considered intended use and the structural apparatus of  Yoshizawa  is capable of carrying out this intended use limitation.
Yoshizawa  discloses a conveyor comprising rollers (2a, 3) capable of moving the unbent flat individual glass sheet through the furnace (1) and to the bending tool and thus a structural equivalent to the claimed conveyor tool.
Yoshizawa  discloses the movable lower bending counterform is capable of movement between a position below a pickup location to a position above said pick up location and the upper bending form at least [0086], [0095] lower mold adapted to be movable up/down additionally See changes from Fig 2 to 3-6 where glass is taken on lower form up to pressing position;
a local cooling system (8 or 10 [0088]) that is capable of movement between the upper bending form (6) via movement of the lower mold (5) and the lower bending counterform (5) [0088], [0090] capable of local cooling of only a portion (Ga or Gb) of the flat unbent or bent individual glass sheet G1 giving “between” the broadest reasonable interpretation in view of the specification.  
Alternatively, MPEP 2144.04 states rearrangement of element is prima facie obvious to one of ordinary skill in the art and On skilled in the art would motivate to place to cooling element structurally located to prevent excessive edge cooling [0041]
The cooling elements capable of introducing a temperature differential via heating and cooling elements described above.
It would be obvious to one of ordinary skill in the art to provide the localized cooling with the lower press or in a duplicate lower press because MPEP 2144.04 states duplication of parts is prima facie obvious.  One of ordinary skill in the art would be motivated to provide an additional localized cooling frame as motivated by temperature adjustment of the lower mold (or alternate lower mold) to control the peripheral cooling of the edge of the glass [0040]-[0042].
The local cooling system being arranged downstream of the heating elements (Fig1),
wherein the dimensions giving the “cooling zone” as claimed the broadest reasonable interpretation in view of the specification it applies to the glass sheet. No structure of the apparatus.  Alternatively, one skilled in the art would be motivated to optimize the cooling dimensions.
Regarding claim 24, Yoshizawa  discloses  the local cooling system for local cooling is placed in order to intervene over a zone of the glass sheet while the glass sheet is on or under the bending tool is an intended use limitation that does not structurally limit the claimed apparatus.  Yoshizawa  discloses an apparatus structurally capable of claim 24 (see rejection of claim 23)
Regarding claim 25, Yoshizawa  discloses the local cooling system includes said first cooling tool and the first cooling tool is attached to said movable lower bending counterform (Fig 3-5).
Regarding claims 27 and 35, Yoshizawa discloses the local cooling system includes said second cooling tool on each portion of lower counter form (5) [0101].
Regarding claim 29, Yoshizawa discloses 29, the cooling tools act by convection [0101] and/or conduction [0103] and/or radiation [0102].
Regarding claim 30, Yoshizawa discloses at least one of the first, second and third cooling tool comprises an air blowing nozzle [0088].
Regarding claim 31, Yoshizawa discloses the conveyor for moving the flat unbent individual glass sheet comprises a roller bed (see Fig 1).
Regarding claim 32, Yoshizawa discloses the bending tool is located downstream of the heating elements (Fig 1).


Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa (US 2005/0268661) as applied above and further in view of Kuster (US 5330550).
Regarding claim 33, Yoshizawa does not disclose an air blowing unit  after the bending unit to be capable of tempering.
Kuster discloses a furnace for bending and pressing bent glazings with a blowing unit for tempering the bent glazing.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Yoshizawa with a blowing unit as motivated by quickly tempering the bent glazing.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa (US 2005/0268661) as applied above and further in view of Berard (US 201703144321)
Regarding claim 34, Yoshizawa does not disclose a bent glazing and a cutting tool for cutting the bent individual glass sheet.
In an analogous art of manufacturing a cutting tool for a vehicle glazing [0086] Berard discloses a cutting tool [0087]-[0088]. It would be obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Yoshizawa as motivated by cutting to the desired contour for the vehicle glazing.

Response to Arguments
Applicant’s arguments with respect to claim(s) 23-27, 29-33, 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741